         Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 1 of 21




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISON                                F LE0
                                                                            1



    HEATHER ENGLISH, et al.                                              'lJ1(ifl
    Plaintiff,



    V.




    TEXAS FARM BUREAU                           CIVIL ACTION NO. 6:17-CV-00323
    BUSINESS CORPORATION,
    TEXAS FARM BUREAU
    CASUALTY INSURANCE
    COMPANY, TEXAS FARM
    BUREAU MUTUAL INSURANCE
    COMPANY, TEXAS FARM
    BUREAU UNDERWRITERS,
    FARM BUREAU COUNTY
    MUTUAL INSURANCE COMPANY
    OF TEXAS, SOUTHERN FARM
    BUREAU LIFE, INSURANCE
    COMPANY, and TEXAS FARM
    BUREAU,
    Defendants


          ORDER GRANTING MOTION TO CERTIFY CLASS AS AN
                    FLSA COLLECTIVE ACTION

Before the Court is Plaintiffs' Motion to Certify Class as an FLSA Collective Action

and for Court-Authorized Notice (Dkt. 68), filed August 14, 2018.           Defendant

Southern Farm Bureau Life Insurance Company ("SFB Life" or "SFB") filed a

Response (Dkt. 80) on October 4, 2018. On October 9, 2018, the Texas Farm Bureau

Defendants' ("TFB") filed a Response (Dkt. 85). On November 19, 2018, Plaintiffs


1
 The Texas Farm Bureau Defendants include Texas Farm Bureau Casualty Insurance Company,
Texas Farm Bureau Mutual Insurance Company, Texas Farm Bureau Underwriters, and Farm
Bureau County Mutual Insurance Company of Texas.
         Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 2 of 21




filed a Reply (Dkt. 91). The Texas Farm Bureau Defendants and Defendant SFB Life

(collectively "Defendants") filed a Motion to Strike or, in the Alternative, to Modify

Plaintiffs' Proposed Notice and Notice Plan (Dkt. 81) on October 4, 2018. In response,

Plaintiffs withdrew their original notice plan and have proposed a Supplemental

Notice Plan (Dkt. 89), filed November 19, 2018. Defendants filed a Reply in support

of their Motion to Strike (Dkt. 98) on December 6, 2018. Oral argument was heard

December 13, 2018. After considering the instant motions, the responses and replies,

the record in this case, and the applicable law, the Court is of the opinion that

Plaintiffs' motion should be, and is hereby, granted.

                                     I. BACKGROUND

      Plaintiffs Heather English, Joe Hawley, and Robin Broussard, on behalf of

themselves and all others similarly situated (collectively "Plaintiffs"), filed this suit

to recover unpaid back wages pursuant to the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C.    §   201   et seq.   (the "FLSA").    See   Am. Compl.   ¶J 1-4 (Dkt.    39).

Plaintiffs allege that Defendants have violated the FLSA by misclassifying their

insurance agents as independent contractors and not paying them for overtime hours

worked. Id. Specifically, Plaintiffs allege that Defendants required or permitted

Heather English, Joe Hawley, Robin Broussard, and other similarly situated

employees "to work as insurance agents in excess of 40 hours per week but refused to

compensate them at the overtime rates." Id. ¶         1.   Plaintiffs further contend that:

      Plaintiffs and other similarly situated insurance agents were not paid any
      base salary; instead, they were paid exclusively commissions, without any
      predetermined guaranteed minimum pay per week, and regardless of the
      number of hours worked. Some agents, like Hawley, chose to participate in

                                                2
           Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 3 of 21




       a limited-time financing plan offered to brand-new agents only that offset
       the risks of commission work, but agents could be on the plan for at most a
       year and many agents, like Hawley, participated in it for mere months.
       Defendants did not pay Plaintiffs or other similarly situated insurance
       agents an overtime premium for hours worked in excess of 40 in a week.

Id. ¶ 2.

       Pursuant to this action, on August      14, 2018,   Plaintiffs filed a Motion for

Conditional Certification as an FLSA Collective Action and for Court-Authorized

Notice Pursuant to 29 U.S.C.        §   216(b) (hereinafter "Motion for Conditional

Certification," "Plaintiffs' Motion," or "Motion"). Plaintiffs seek to bring a collective

action to recover the unpaid wages owed them and all other similarly situated

insurance agents, current and former, of Defendants who worked for any of the

Defendants at any time during the three-year period before this Complaint was filed

up to the present. Plaintiffs allege that other employees are similarly situated to

Plaintiffs because, during the relevant time period, they held similar positions, were

compensated in a similar manner, and were denied overtime wages at one and one-

half times their regular rates for hours worked over forty in a workweek. Plaintiffs

allege that Defendants' failure to pay overtime is a generally applicable policy or

practice and does not depend on the personal circumstances of the putative class

members.      Plaintiffs further allege that their experiences are typical of the

experiences of the putative class members, that collective-action treatment is

appropriate, and that all employees of Defendants, regardless of their rates of pay,

who were paid at a rate of less than one and one-half times the regular rates at which

they were employed for the hours that they worked over forty in a workweek are


                                           3
          Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 4 of 21




similarly situated. Plaintiffs acknowledge that while the issue of damages may be

individual in character, there is still a common nucleus of liability facts. Plaintiffs

contend that these putative class members should therefore be informed of the

pendency of this action and apprised of their right to join in the manner envisioned

by Hoffman-La Roche Inc. v. Sperling, 493 U.s. 165 (1989), and its progeny.

        The Court has already resolved a similar issue in a substantially related case

involving the same defendants and similar allegations. That case is styled: Ferguson

v.   Texas Farm Bureau, et al., 6:17-cv-00111-ADA. In Ferguson, this Court granted

conditional certification of a class of agency managers who recruited, managed, and

directly supervised the agents who are the plaintiffs in this litigation. 2018 WL

1392704,   at   *1 (W.D. Tex.   Mar. 20, 2018). The Ferguson plaintiffs also claim that

Defendants misclassified them as independent contractors and paid them based

solely on commissions without an overtime premium for hours worked in excess of

forty in a workweek.       This Court found that the agency managers satisfied the

requirements for conditional certification under the Lusardi approach recognized by

the Fifth Circuit and used by this Court. Id. (citing Dyson v. Stuart Petroleum Testers,

Inc., 308 F.R.D. 510, 512 (W.D. Tex. 2015) (observing     that the majority of courts in
the Fifth Circuit use the Lusardi approach to determine FLSA class certification)).

        Plaintiffs rely   heavilyand justifiablyon this Court's determination in
Ferguson, noting that the agents who are Plaintiffs in this case worked directly under

agency managers who are the plaintiffs in Ferguson. Plaintiffs in this case allege

that their primary duties were the selling of Defendants' insurance products and the


                                             ru
          Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 5 of 21




servicing of Defendants' policyholders. They stress that these job duties did not vary

based on the location or region where a specific agent worked. Plaintiffs note that

over twenty agents have opted into this litigation already and that there are over 750

potential opt-in plaintiffs. Pls.' Mot. 30-31 (Dkt. 68). Defendants see this quite

differently, emphasizing that the number of current opt-ins is quite small given the

total number of potential plaintiffs.     See   TFB Defs.' Resp. 5 (Dkt. 85) (arguing that

"the current opt-in    rate-2% of the potential class, nearly a year after filing
indicates little interest among class members").              In addition, Defendants filed

motions for summary judgment in an effort to establish that many plaintiffs in this

case are not qualified to be part of this class.2   See   id. at 8 (asserting that "Defendants'

summary judgment motion destroys any assertion of a class-wide grievance"); Defs.'

Mots. for Summ. J. (Dkts. 75, 76, 84).

       In their Response to Plaintiffs' Motion, the Texas Farm Bureau Defendants

argue that the agents were properly classified as independent contractors; that

Plaintiffs are subject to the "outside sales" exemption; that an individualized analysis

of the facts respective to each putative plaintiff would be required, which would defeat

the purpose of certification; that agents are, in general, high-earning individuals, and

therefore are not the sort of plaintiffs for whose protection the FLSA was enacted;

and that there is little interest in the case among the putative class members. TFB

Defs.' Resp. 4-5 (Dkt. 85).        Defendant SFB Life urges similar and additional

arguments in a separate Response ("SFB Life's Response"). SFB Life argues that the


2Defendants' Motions for Summary Judgment have been denied without prejudice in a separate
order, filed March 27, 2019. Order Den. Mots. Summ. J. (Dkt. 109).
           Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 6 of 21




Court should apply a more rigorous standard than that entailed by the Lusardi notice

stage,   see   SFB Life's Resp. 13-16 (Dkt. 80); that the Court should deny certification

because Plaintiffs cannot meet such a standard in light of the record evidence

currently available,          see id.    at 14-17; and that the Court should deny Plaintiffs'
request for certification because Plaintiffs fail to establish that the members of the

proposed class are similarly situated,           see id.   at 18-20.

         Defendants have also objected to Plaintiffs' proposed notice and notice plan. In

their Motion to Strike or, in the Alternative, to Modify Plaintiffs' Proposed Notice and

Notice Plan ("Motion to Strike") argues that Plaintiffs' proposed call script should be

rejected and Plaintiffs' counsel precluded from unilaterally calling potential class

members,       see   Mot. to Strike 2-5 (Dkt. 81);          that the proposed reminder notice is
misleading and invites unscripted communications with class members,                   see id.   at 5-

7;   and that Plaintiffs' proposed notice lacks neutrality and omits critical information,

such as the Defendants' defenses and bases for denying liability and the potential

allocation of costs,        see id.   at 7-8.
                                          II. LEGAL STANDARD

         Section 207(a) of the FLSA requires covered employers to compensate

nonexempt employees at overtime rates for time worked in excess of forty hours per

week. 29 U.S.C.         §    207(a) (2012). This action is brought under 29 U.S.C.         §   216(b).

Because it is like a class action, the action may be brought by one or more employees

for and on behalf of herself and others similarly situated. 29 U.S.C.           §   216(b). Section

216(b) creates a cause of action against employers who violate the overtime
              Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 7 of 21




compensation requirements. Id. Section 216(b) also permits an employee to bring a

collective action lawsuit against an employer on "behalf of himself         .   .   .   and other

employees similarly situated." Id. Employees who wish to participate in a                §   216(b)

collective action must affirmatively "opt-in" to the action by filing a written consent

with the court. Id. The "opt-in" procedure of      §   216(b) illustrates its "fundamental,

irreconcilable difference" from a class action under Federal Rule of Civil Procedure

23(c); in a Rule 23 proceeding, persons within the class description are automatically

considered class members and must "opt-out" of the suit if they do not wish to

participate. LaChapelle v. OwensIllinois, Inc., 513 F.2d 286, 288 (5th Cir. 1975).

         A court can either treat a motion to certify an FLSA collective action as it would

a class-action authorization under Federal Rule of Civil Procedure 23, or it may use

the Lusardi two-step process to determine whether employees are similarly situated

and entitled to collective action. See Shushan      v.   Univ. of Cob., 132 F.R.D. 263 (D.

Cob. 1990) (treating FLSA collective action as coextensive of Rule 23); Lusardi                  v.


Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987) (authorizing a two-step approach to class

certification in FLSA actions). The Fifth Circuit has declined to adopt a specific test

to determine when a court should certify a collective action or grant notice in a

§   2 16(b)   action, but most federal courts have adopted the Lusardi test. Badgett             v.

Tex. Taco      Cabana, L.P., No. H-05-3624, 2006 WL 2934265, at       *12   (S.D. Tex. Oct.

12, 2006). As      Plaintiffs point out, this Court uses Lusardi, not only because most

courts in this Circuit have adopted this standard, but also because the Supreme Court

and the Fifth Circuit have implied that Rule 23-type analysis is distinct               fromand


                                              7
         Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 8 of 21




potentially incompatible withFLSA collective actions. Dyson, 308 F.R.D. at 512;

see Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 74 (2013) ("Rule 23 actions are

fundamentally different from collective actions under the FLSA."); Donovan      v.   Univ.

of Tex. at El Paso, 643 F.2d 1201, 1206 (5th Cir. 1981) ("The FLSA procedure, in

effect, constitutes a congressionally developed alternative to the Fed. R. Civ.

Pro. 23 procedures.").

      The two stages of the Lusardi test are the "notice stage" and the

"decertification stage." Morales        v.   Thang Hung Corp., No. 4:08-2795, 2009 WL

2524601, at *2 (S.D. Tex. Aug. 14, 2009). At the notice stage, the court, usually

considering only the pleadings and submitted affidavits, decides whether to certify

the class conditionally and give notice to the potential class members. Id. The

decision is made using a fairly lenient standard because of the dearth of evidence at

this early stage of litigation.        Id.     Courts tend to require nothing more than

substantial allegations that putative class members were together the victims of a

single decision, policy, or plan. Id. If the court conditionally certifies the class and

authorizes notice, then putative class members are notified of their opportunity to

opt-in as plaintiffs under   §   216(b). Id.

      The action then proceeds as a representative action during discovery. Id. At

the decertification stage, the court reexamines the class, usually on motion by the

defendant, after notice has issued, an opt-in period has concluded, and discovery is

largely complete. Id. If the court finds the claimants are no longer made up of

similarly situated persons, it decertifies the class and dismisses the opt-in plaintiffs


                                                 8
            Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 9 of 21




without prejudice. Id. If the class is still similarly situated, the court allows the

action to proceed. Id. A "decision to certifr, even if subject to correction at the

decertification stage, is not without consequences" as "[t]oo much leniency at the

notice stage can lead to a 'frivolous fishing expedition conducted by the plaintiff at

the employer's expense" and "extreme leniency at the notice stage can result in

conditional certification that must later be revoked at the eve of trial          .   .   .   when it

becomes obvious that manageability concerns make collective action impossible."

Lang   v.   DirecTV, Inc., No. 10-1085, 2011 WL 6934607, at *6 (E.D. La. Dec. 30, 2011)

(citations omitted). This Court is mindful that even though the notice stage standard

is lenient, it is not automatic. Badgett, 2006 WL 2934265, at *2.

       The case before this Court is at the notice stage. At the notice stage of the

Lusardi analysis, a plaintiff must provide, through pleadings and sworn statements,

substantial allegations that potential class members were subject to a single decision,

policy, or plan   that violated the FLSA. Alford   v.   Freedom Oilfield Serus., LLC, 5:16-

CV-00331-DAE, 2016 WL 8673858, at *1 (W.D. Tex. Aug. 17, 2016), report and

recommendation adopted, 2016 WL 8673859 (W.D. Tex. Sept. 7, 2016). The plaintiff

must make a preliminary factual showing that a similarly situated group of potential

plaintiffs exists. Id. To establish this, the plaintiff must make a minimal showing

that: "(1) there is a reasonable basis for crediting the assertion that aggrieved

individuals exist; (2) those aggrieved individuals are similarly situated to the plaintiff

in relevant respects given the claims and defenses asserted; and (3) those individuals

want to opt in to the lawsuit." Maynor v. Dow Chem. Co., No. G-07-0504, 2008 WL

2220394, at *6 (S.D. Tex. May 28, 2008); see also Pacheco         v.   Aldeeb,   5:14CV-121
        Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 10 of 21



DAE, 2015 WL 1509570, at *3 (W.D. Tex. Mar. 31, 2015).          Regarding the second

factor, "the relevant inquiry is whether the potential class members performed the

same basic tasks and were subject to the same pay practices." Kibodeaux         v.   Wood

Grp. Prod., No. 4:16-CV-3277, 2017 WL 1956738, at *2 (S.D. Tex. May 11,2017). The

Court "need not find uniformity in each and every aspect of employment to determine

a class of employees are similarly situated." Id. (quoting Jones   v.   SuperMedia Inc.,

281 F.R.D. 282, 288 (N.D. Tex. 2012)).

      As in Ferguson, because this District, as well as this Court, specifically adheres

to the Lusardi approach, this Court should not evaluate any further arguments under

any alternative certification framework.      Defendants' arguments regarding the

validity of the Lusardi approach and the application of Rule 23 or any "intermediate"

approach to Plaintiffs' Motion are moot.

                                 III. DISCUSSION
      With Defendants' arguments regarding the applicable standard moot, what

remains are Defendants' arguments pertaining to conditional certification under the

Lusardi approach and Defendants' arguments pertaining to the proposed notice and

notice plan. These arguments are unavailing.

      A.   Plaintiffs Satisfy the Requirements of the Lusardi Notice Stage.
      As noted, this case is at the Lusardi notice stage. Defendants have, for obvious

reasons, fought a pitched battle against class certification in order to avoid the

extraordinary expense of the extensive discovery that precedes the decertification

stage. The Court has taken this concern seriously in assessing the arguments made
             Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 11 of 21




by the Parties. Nevertheless, the Court finds, as it did in Ferguson,         that several of
Defendants' arguments are better suited to the decertification stage. See Ferguson,

2018 WL 1392704, at *3 (finding     that Defendants' objections regarding purportedly
necessary individualized analyses would be more appropriately considered at the

decertification stage).

        1.Plaintiffs Have Shown That There Are Aggrieved Individuals That
        Are "Similarly Situated" for Purposes of the FLSA.

        At the notice stage, Plaintiffs are oniy required to make a "modest factual

showing" that they are "similarly situated" to other employees in the putative class.

Burns   v.   Chesapeake Energy, Inc., No. SA-15-CV-1016-RP, 2017 WL 1842937, at *4

(W.D. Tex. Mar. 14, 2017) (quoting Vargas v. HEB Grocery Co., LP, No.            SA-12CV-
116XR, 2012 WL 4098996, at *2 (W.D. Tex. Sept. 17, 2012)), report and

recommendation rejected on other grounds, 2018 WL 4691616 (W.D. Tex. Sept. 28,

2018). Plaintiffs only need to be "similarly situated 'in relevant respects given the

claims and defenses asserted." Id. (quoting Tolentino    v.   C&   J Spec-Rent Servs. Inc.,
716 F. Supp. 2d 642, 647 (S.D. Tex. 2010)); see Tamez         v.   BHP Billiton Petroleum

(Americas), Inc., No.   5:15CV-330RP, 2015 WL 7075971, at            * 3   (W.D. Tex. Oct. 5,

2015) ("[T]he question before the Court is whether the differences between class

members demonstrated by Defendant are relevant to the claims made by Plaintiffs.").

"In wage and hour cases, this means the proposed class must be 'similarly situated

in terms of job requirement and similarly situated in terms of payment provisions."

Mathis v. Stuart Petroleum Testers, Inc., No. 5:16CV-094RP, 2016 WL 4533271, at
*2 (W.D. Tex. Aug. 29, 2016) (citing Pedigo v. 3003 5.   Lamar, LLP, 666 F. Supp. 2d

                                           11
        Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 12 of 21




693, 698 (W.D. Tex. 2009)). Thus, the relevant inquiry for the Court is whether the

putative class members "performed the same basic tasks as part of their employment

and were subject to the same pay decisions, policies, or practices." Id. That these

agents may differ in the amount of off-the-clock work that they perform would not

itself be a reason to deny a conditional class certification.     See, e.g.,   Maynor,   2008 WL

2220394, at *9 (collecting sources and stating, "[m]ost courts have held that in unpaid

overtime 'off-the-clock' cases, the need to determine class members' damages on an

individualized basis should not bar conditional certification if the proposed class is

otherwise similarly situated"). Employees need not be similarly situated in all

aspects of employment, but there must be identifiable facts or a legal nexus binding

together the claims so that hearing the cases together promotes judicial efficiency.

       In this case, Plaintiffs have submitted their own declarations and the declarations

of over twenty opt-in plaintiffs, in addition to the allegations in their Complaint. The

evidence discussed throughout establishes that Defendants' agents had similar job

duties, that they regularly worked more than forty hours per week, and that Defendants

required that they work off-the-clock. During the time that exceeded forty hours,

Plaintiffs and putative class members performed       tasksaiding policyholders with the
filing of insurance claims, processing premium payments, providing insurance

information, updating policies, photographing properties, meeting with current and

potential customers, handling incoming calls, etc.,   see Pls.'   Mot. 9-10 (Dkt. 68); id. Exs.

AX ¶ 9that were compensable under the FLSA because they were an "integral and
indispensable" part of the agents' principal activities. Therefore, Plaintiffs have put

forward evidence that a group of agents had similar job duties, were paid in the same

                                            12
          Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 13 of 21



manner, and were together subjected to an illegal payment scheme under the FLSA.

Plaintiffs have met their lenient burden.

        The Court finds that Plaintiffs have demonstrated that they are similarly

situated as to both their job requirements and payment provisions. The essence of

Plaintiffs' allegations is that the putative class of agents was subject to Defendants'

policy of classifying these agents as independent contractors in order to "avoid paying

them overtime and to save costs on other employment related matters.                       .   .   ."   Id. at

14;   see id. Exs.   AX    ¶ 4. Plaintiffs have provided the Complaint and twenty-four

declarations, in addition to other exhibits, to support their allegations that all agents

in Texas are subject to these pay practices.3 Each of these declarations confirms that

agents are classified as independent contractors, paid solely based on commission,

and regularly work more than forty hours per work week without being paid

overtime.     Likewise, the affidavits support the allegation that the independent-

contractor classificationand the failure to pay overtimeis a company-wide policy.

        Plaintiffs have also demonstrated that the putative class members are

"similarly situated" with respect to their job requirements.                  See Mathis,          2016 WL

4533271, at *2.        It is well-established that "similarly situated" does not mean

  Such declarations are a sufficient basis for class certification at the Lusardi notice stage. See, e.g.,
Nabarrette v. Propetro Serus., Inc., MO:15-CV-00211-RAJ, 2016 WL 7616717, at *3 (W.D. Tex. Apr. 4,
2016) (finding plaintiffs declaration sufficient to support conditional certification); Burns, 2017 WL
1842937, at *4_5 (finding two declarations from two named plaintiffs sufficient); Dyson, 308 F.R.D. at
513 (finding declarations of the single named plaintiff and one co-worker sufficient); Alford, 2016 WL
8673858 at *3 (finding two declarations sufficient); Pacheco, 2015 WL 1509570, at *8 (finding two
declarations attesting "many" current and former employees would join lawsuit sufficient basis for
conditional certification); Tolentino, 716 F. Supp. 2d at 652 (finding two declarations of similarly
situated individuals and the complaint sufficient to demonstrate the existence of employees who would
opt in); Reid u. Timeless Rests., Inc., 2010 WL 4627873, at *3 (N.D. Tex. Nov. 5, 2010) (finding "evidence
from two individuals who experienced similar employment pay practices . . . and [who] stated that
they are aware of others who also experienced them" sufficient to support conditional certification).

                                                   13
        Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 14 of 21



identical at the notice stage of conditional certification. Burns, 2017 WL 1842937, at
*4 (citing Walker v. Honghua Am., LLC, 870 F. Supp. 2d 462, 470 (S.D. Tex. 2012)

(finding that crane operators and roughnecks/riggers were similarly situated, despite

different job responsibilities, because both worked at the same facility and were

subject to the same policy of not being paid overtime)). As noted above, Plaintiffs'

primary job duties were the selling of insurance policies and the servicing of

policyholders.   For example, agents fielded calls, generated insurance quotes,

photographed properties, and conducted "member reviews." Defendants argue        that
inasmuch as it occurred at   allmuch of this activity falls under the "outside sales"
exemption; moreover, Defendants argue that the agents' "flexible" schedules, and the

consequent idiosyncrasy of their actual respective employment activities, precludes

any finding that they were similarly situated.

      In summary, Plaintiffs' proffered declarations indicate that their job

requirements were to sell insurance policies and provide services to policyholders.

The Court is not persuaded by Defendants' argument that, as an initial matter, the

agents' job duties defy any characterization as "similarly situated". Rather, Plaintiffs

describe similar primary duties from office to office by agents company-wide. These

allegations and supporting documentation convince the Court that Plaintiffs, as

agents, were similarly situated for purposes of conditionally certifying this case as a

collective action. The Court finds that Plaintiffs have made the required "modest

factual showing" that they are similarly situated at this preliminary stage of the

litigation. See Vargas, 2012 WL 4098996, at *2. If at any point during discovery it


                                           14
          Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 15 of 21




becomes apparent that Plaintiffs' job requirements and pay provisions are indeed

significantly dissimilar, Defendants may file a motion to decertify the conditional

class. See Hernandez, 191 F. Supp. 3d at 680.

        2.   Plaintiffs have sufficiently demonstrated that others are interested
             in joining this suit.
        Although it is neither required by the statute nor by the greater weight of recent

caselaw,4    Plaintiffs and the twenty-three opt-in plaintiffs believe that many other

agentsmore than 750would join this action were they given notice of their right to do
so.   Plaintiffs need only demonstrate that there are other agents "who may desire to

'opt-in." Clark    v.   City of Fort Worth, 800 F. Supp. 2d 776, 780 (N.D. Tex. 2011). Since

the filing of this lawsuit in November 2017, over twenty additional Plaintiffs have

consented to join, including active agents. Pls.' Mot. 5-6 (Dkt. 68) (citing Dkts. 13,

14, 16, 47, 56-63, 65). Additionally, Plaintiffs have              represented to the Court that

over 750 agents who worked for Defendants are potential opt-in plaintiffs in this suit.

Id. at 6; see id. Ex. Z-24 (stating that Defendants have over 750 multiline agents).

Plaintiffs have met their burden of showing there are other aggrieved individuals

who would opt-in to this suit.




  See Vega v. Point Sec., LLC, A-17-CV-049-LY, 2017 WL 4023289, at *4 (W.D. Tex. Sept. 13, 2017)
(collecting sources and concluding that the plaintiff need not meet this element); Contreras, et al. v.
Land Restoration LLC, et al., 1:16-CV-883-RP, 2017 WL 663560, at *7 (W.D. Tex. Feb. 17, 2017) ("This
court. . . finds that Plaintiffs need not specifically show that other aggrieved individuals desire to opt
in. Requiring Plaintiffs to identify and obtain preliminary support from potential class members is
'putting the cart before the horse."); see also Dreyer v. Baker Hughes Oilfield Operations, Inc., No.
CIV.A. H-08-1212, 2008 WL 5204149, at *3 (S.D. Tex. Dec. 11, 2008); Black v. SettlePou, P.C., 3:10-
CV-1418-K, 2011 WL 609884, at *3 (N.D. Tex. Feb. 14, 2011); Tice v. AOC Senior Home Health Corp.,
826 F. Supp. 2d 990, 995 (E.D. Tex. 2011) (granting a motion for notice where the plaintiffs specifically
identified just one potential plaintiff).

                                                   15
         Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 16 of 21




        As noted above, Defendants argue here, as they did in Ferguson,     that this case
is inappropriate for collective treatment, and thus should not be conditionally

certified, because it will require individualized determinations regarding whether

agents were misclassified as independent contractorsa determination that would

require application of the economic realities testand whether agents qualify for the

outside sales exemption. TFB Defs.' Resp. 12-14 (Dkt. 85). However, Defendants'

argument would, in effect, preclude conditional certification of any case alleging

employee misclassification, which would be at odds with previous decisions in the

Fifth Circuit. See Walker, 870 F. Supp. 2d at 470-71 (disapproving application of the

economic realities test at the notice stage but nonetheless finding    that the plaintiffs
had provided sufficient evidence"albeit minimal"that they were similarly

situated under that test).

        Defendants are correct that, to determine whether an employer has properly

classified a worker as an independent contractor, courts in Fifth Circuit

        generally use as a guide five, non-exclusive factors: (a) the permanency of
        the relationship; (b) the degree of control exercised by the alleged employer;
        (c) the skill and initiative required to perform the job; (d) the extent of the
        relative investments of the worker and the alleged employer; and (e) the
        degree to which the worker's opportunity for profit and loss is determined
        by the alleged employer.

Andel   v.   PattersonUTI Drilling     Co., LLC, 280 F.R.D. 287, 290 (S.D. Tex. 2012)

(quoting Thibault    v.   Bellsouth Telecomms., Inc., 612 F.3d 843, 846 (5th Cir. 2010))

(internal quotations omitted). However, courts are not of one mind regarding the

extent to which the economic realities analysis applies at the Lusardi notice stage.



                                             16
         Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 17 of 21




Tamez, 2015 WL 7075971, at *55 Many courts have held "that the economic-realities

test should not be utilized at all when determining whether to conditionally certify

an FLSA action concerning an allegedly wrongful independent-contractor

designation, because it is a merits-based determination."               Burns,   2017 WL 1842937,

at *7_8 (citing   Walker,   870 F. Supp. 2d at 470-71 (collecting cases)).




5As discussed by Judge Pitman in Tamez:

       Courts are split as to whether the economic realities test should be utilized when
       determining whether to conditionally certify a class in an FLSA action concerning an
       allegedly wrongful independent contractor designation. See generally Walker, F. Supp.
       2d at 470-71 (citing divergent cases). Some courts have held that the economic
       realities inquiry is only appropriate at the decertification stage. See, e.g., Gonzalez v.
       Tier One Sec., Inc., No. SA-12CV--806XR, 2013 WL 1455587, at *2 (W.D.Tex. Apr.8,
       2013) ("Defendants' argument that their classification of the [plaintiffs] as
       independent contractors (and not employees) wholly dictates that conditional
       certification is inappropriate is without merit."); Jones v. JGC Dallas LLC, No. 3:11
       CV-2743O, 2012 WL 6928101, at *4 (N.D.Tex. Nov.29, 2012) ("Defendants argue that
       this case is not appropriate for adjudication as a collective action because Plaintiffs
       cannot demonstrate the requisite employer/employee relationship. This is a merits-
       based argument, and courts are not to engage in merits-based analysis at the notice
       stage of a collective action."); Walker, 870 F.Supp.2d at 471 ("The Court believes that
       the economic factors test is likely not appropriate for determination at the first stage
       of FLSA class certification."). Other courts have held that the economic realities test
       ought to inform the assessment of whether class members are similar enough to
       warrant conditional certification. See, e.g., Christianson v. NewPark Drilling Fhtids,
       LLC, No. CIV.A. H-14-3235, 2015 WL 1268259, at *4 (S.D.Tex. Mar.19, 2015) (holding
       that conditional certification requires members of the putative class to be "similarly
       situated for purposes of applying the economic realities test at the appropriate phase
       of [the] case in the future"); Andel v. PattersonUTIDrilling Co., LLC, 280 F.R.D. 287,
       289 (S.D.Tex.2012) (quoting Bamgbose v. DeltaT Grp., Inc., 684 F.Supp.2d 660, 668
       (E.D.Pa.2010)) (holding that "a court 'must analyze whether the [putative collective
       action members] are similarly situated with respect to the analysis it would engage in
       to determine whether the workers are employees or independent contractors.").

2015 WL 7075971, at *5 Tamez elected not to resolve whether to apply the economic realities
test at the notice stage, deciding instead that, "[a]fter looking to the allegations and
evidentiary support provided by Plaintiffs, the Court finds that there is sufficient reason to
believe that the members of the putative class are likely to share a common employment status
and that accordingly the economic realities test can be applied 'to the class as a whole." Id.
In light of Plaintiffs' allegations and supporting declarations in this case, this Court finds
Tamez instructive and persuasive.

                                                  17
        Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 18 of 21



       Notwithstanding the divergence in judicial decision regarding application of

the economic realities test at the notice stage, the Court finds that Plaintiffs have

presented some evidence that members of the putative class are similarly situated

with regard to the economic realities test.         See Tamez,   2015 WL 7075971, at *6

(finding certification appropriate where the plaintiffs had provided "some evidence"

of similar situation with respect to the economic realities test).          Plaintiffs have

submitted to the Court that the all opt-in plaintiffs have worked for Defendants for

over ten months;     that Defendants control most aspects of agents' work; that
Defendants train agents in the skills necessary to perform their jobs; that agents

work under the infrastructure that Defendants built; and that agents work

exclusively for Defendants.    See Pls.'   Mot. 18-25. The Court finds   that the testimony
of Plaintiffs is adequate at this preliminary stage in the litigation to support their

allegations that they were employees of Defendants.       See Andel,   280 F.R.D. at 290.

       In light of the foregoing, the Court grants Plaintiffs' motion to conditionally

certify the following class:

      All former and current independent contractors of Texas Farm Bureau
      Casualty Insurance Company, Texas Farm Bureau Mutual Insurance
      Company, Texas Farm Bureau Underwriters, Farm Bureau County Mutual
      Insurance Company of Texas, Southern Farm Bureau Life Insurance
      Company, and Texas Farm Bureau, who within the past three years have
      worked in the position of insurance agent in the State of Texas.

      B.   Proposed Notice
      By their Motion, Plaintiffs ask the Court to order Defendants to produce

proposed class members' names, last-known addresses, e-mail addresses, and if a

class member's current e-mail address cannot be provided, telephone numbers. Pls.'

                                               18
         Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 19 of 21




Mot. Suppi. 26, Ex. AACC (Dkt. 68); Pis.' Proposed Suppi. Notice (Dkt. 89).

Additionally, Plaintiffs request Reminder forms to be sent 25 days before close of the

60-day opt-in window and a call script to ensure receipt of the notice materials. Id.

Defendants object that the proposed notice is misleading and lacks neutrality, that

the proposed reminder notice is still misleading and encourages participation by class

members, and that corrective notice is not warranted. Defs.' Reply 2-4, 5-8 (Dkt. 98).

       The supplemental notice plan provide by Plaintiffs adheres closely to the notice

plan approved after careful and persuasive consideration by Judge Manske and

Judge Pittman in Ferguson. Compare Pis.' Proposed Suppi. Notice Ex.       AC (Dkt.   89)

with Ferguson     v. Tex.   Farm. Bureau Bus. Corp., et al., 6:17-CV-00111, 2017 WL

7053928 (W.D. Tex. Dec. 11, 2017), report and recommendation adopted, 2018 WL

1392704. Defendants provide no persuasive rationale for the Court to deviate from

that notice plan in the present case, and accordingly, the Court approves it.
                                  IV.   CONCLUSION

       For the foregoing reasons, it is accordingly

       ORDERED that the following class is conditionally certified for purposes of

providing notice to potential class members and allowing potential class members to

opt-in to this suit:

       All former and current independent contractors of Texas Farm Bureau
       Casualty Insurance Company, Texas Farm Bureau Mutual Insurance
       Company, Texas Farm Bureau Underwriters, Farm Bureau County Mutual
       Insurance Company of Texas, Southern Farm Bureau Life Insurance
       Company, and Texas Farm Bureau, who within the past three years have
       worked in the position of insurance agent in the State of Texas.



                                           19
        Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 20 of 21




      IT IS   FURTHER ORDERED that Plaintiffs' proposed supplemental
notice ("Notice") (Dkt. 89, Ex. A) and reminder notice ("Reminder Notice") (Dkt.

89, Ex. C) are APPROVED.

      IT IS   FURTHER ORDERED that within fourteen days of the date of
this order, Defendants must provide Plaintiffs' counsel with the full name, last

known address, and e-mail address of each Class member. If Defendants cannot

provide a Class member's current e-mail address, they must provide a current

telephone number.

      IT IS   FURTHER ORDERED that Plaintiffs' proposed call script ("Call
Script"), (Dkt. 89, Ex. B) is APPROVED. Plaintiffs' counsel is authorized to

contact by telephone any Class member for whom no e-mail address is provided

by Defendants, but may do so only once and must strictly adhere to the Call Script.

      IT IS   FURTHER ORDERED that after Defendants have complied with
their obligation to provide Plaintiffs' counsel with contact information, Plaintiffs

counsel must send the approved Notice form to all identified Class members by

first-class mail and email (where available) within ten days. Plaintiffs counsel

shall notify the Court once delivery of the Notice is complete.

      IT IS   FURTHER ORDERED that Class members may opt in to this
collective action only if: (1) they have mailed, faxed, or e-mailed their Consent

Form to Plaintiffs' counsel within sixty days after the Notice and Consent Forms

are transmitted by Plaintiffs' counsel; or (2) they show good cause for delay.




                                          20
        Case 6:17-cv-00323-ADA Document 111 Filed 03/29/19 Page 21 of 21




      IT IS   FURTHER ORDERED that Plaintiffs' counsel may send the
approved Reminder Notice by first class mail and e-mail (if available) to any Class

member who has not already returned his or her consent form by the twenty-fifth

day before the close of the sixty-day opt-in window.

      IT IS   FURTHER ORDERED           that    within   thirty days   of the date of this

order, the parties shall submit to the Court a joint proposed scheduling order for

the completion of discovery. The joint proposed order will include any discovery

deadlines, a briefing schedule for Defendants' motion(s) to decertify the class, and,

if necessary, a hearing on the decertification motion(s).



SIGNED on this the 29th day of March 2019.



                                                 ALAN D ALBRIGHT
                                                 UNITED STATES DISTRICT JUDGE




                                           21
